Citation Nr: 0316224	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-17 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
nephropyelolithotomy scar.

2.  Entitlement to a compensable evaluation for a history of 
neprhrolithiasis (kidney stones).

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disorders.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



REMAND

The veteran had active service from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

A determination has been made that additional development is 
necessary in the current appeal.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Ask the veteran to identify all VA 
and non-VA health care providers, if any, 
that have treated the veteran for 
residuals of a low back disorder, since 
the October 1998 statement of the case 
was issued.  Obtain records from each 
health care provider the appellant 
identifies.

2.  After completion of any development 
resulting from paragraph 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for a VA 
renal functions examination to determine 
the current severity of the service-
connected nephrolithiasis.  The claims 
folder should be made available to the 
examiner prior to the examination.  Any 
indicated studies should be accomplished. 

?	The examiner should also 
clearly outline the location, 
size and appearance of the 
residual nephropyelolithotomy 
scar, to include any visible or 
palpable tissue loss, 
elevation, depression, 
adherence to the underlying 
tissue, and hypo-or hyper-
pigmentation of the skin, 
should be specifically 
identified.  Whether and over 
how much area the skin texture 
is abnormal (irregular, 
atrophic, shiny, scaly, etc.), 
and whether and over how much 
area the skin is indurated and 
inflexible should also be 
noted.  

3.  After the development instructions in 
paragraphs 1 and 2 have been completed 
please notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law with 
respect to the issue listed on the title 
page of this action.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied. 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

4.  The veteran should also be informed 
in writing of the recent amendments to 
the regulation governing the evaluation 
of diseases of the skin, to include 
scarring, which became effective August 
30, 2002.  See 67 Fed. Reg. 49,590-96 
(July 31, 2002); see also corrections at 
67 Fed. Reg. 58,448 (September 16, 2002).  
The revisions to the rating criteria 
include changes affecting evaluation of 
motion limitation, pain, or other 
functional limitations attributable to 
scarring.  The veteran is entitled to the 
application of the versions of the 
regulations that are more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); but see, VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000) (only the earlier 
version of the regulation is to be 
applied for the period prior to the 
effective date of the change).  

5.  Following completion of the above 
actions, the RO must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims, considering any additional 
evidence obtained by the RO on remand and 
any relevant amendments to the law, 
including 38 C.F.R. § 4.118.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case, to 
include notice of the amended regulation 
regarding the evaluation of diseases of 
the skin, to include scarring under 
38 C.F.R. § 4.118, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




